Citation Nr: 1105158	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-34 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for a right knee disorder, from December 29, 2006 to August 10, 
2009.

2.  Entitlement to an increased rating in excess of 10 percent 
for a left knee disorder. 

3.  Entitlement to a separate rating of 10 percent for 
instability of the right knee from December 29, 2006 to August 
10, 2009.  

4.  Entitlement to a separate rating of 10 percent for 
instability of the left knee.  

5.  Entitlement to an increased rating in excess of 30 percent 
for status post right knee replacement, since October 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 
1983, July 1983 to May 1987, March 1996 to January 1999, and 
January 2005 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from February 2008 and December 2009 rating decisions of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran appeared before a Decision Review Officer in April 
2009 and before the undersigned Veterans Law Judge at a Travel 
Board hearing in May 2010.  Transcripts of both are of record. 

The issue of entitlement to an increased rating in excess of 30 
percent for status post right knee replacement from August 10, 
2009 is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From December 29, 2006 to August 10, 2009, the degree of 
flexion in the right knee is no worse than to 90 degrees and 
extension to 0 degrees, including consideration of functional 
loss due to pain and repetitive motion.

2.  From December 29, 2006 to August 10, 2009, the Veteran's 
right knee disability has not been manifested by chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity; ankylosis; extension limited to 30 degrees or 
more; nor impairment analogous to nonunion of the tibia or fibula 
with loose motion, requiring brace.

3.  The degree of flexion in the left knee is no worse than to 90 
degrees and extension to 0 degrees, including consideration of 
functional loss due to pain and repetitive motion.

4.  The Veteran's left knee disability has not been manifested by 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity; ankylosis; extension limited to 30 
degrees or more; nor impairment analogous to nonunion of the 
tibia or fibula with loose motion, requiring brace.

5.  From December 29, 2006 to August 10, 2009, the Veteran has 
slight instability in his right knee.

6.  The Veteran has slight instability in his left knee.


CONCLUSIONS OF LAW

1.  From December 29, 2006 to August 10, 2009, the criteria for a 
rating in excess of 10 percent for a right knee disability are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010 (2010).

3.  From December 29, 2006 to August 10, 2009, the criteria for a 
separate rating of 10 percent for instability of the Veteran's 
right knee have been approximated.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2010).

3.  The criteria for a separate rating of 10 percent for 
instability of the Veteran's left knee have been approximated.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in March 2007, December 2008, and April 
2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in 
December 2007 and July 2009.  Neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Merits of the claim

The Veteran contends that from December 29, 2006 to August 10, 
2009, his right knee disorder warranted a rating in excess of 10 
percent.  He also contends that his left knee disorder warrants a 
higher initial rating.  After a careful review of the evidence of 
record, the Board finds that the preponderance of the evidence is 
against the claims because the evidence does not show that the 
Veteran's symptomology warrants a higher rating in accordance 
with the Schedule for the time periods in question.  Accordingly, 
the Veteran's claims for increased ratings are denied.   

However, with the resolution of the doubt in favor of the 
Veteran, the evidence does show entitlement to separate ratings 
for instability for both the right and left knee for the time 
periods in question.  Therefore, separate 10 percent ratings for 
slight instability of the right and left knees are granted.  



Applicable law

Disability ratings are determined by the application of the 
Schedule, which assigns ratings based on the average impairment 
of earning capacity resulting from a service- connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings will be applied, the 
higher rating will be assigned if the disability picture more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 
(2010).

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's degenerative arthritis of the bilateral knees was 
evaluated pursuant to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Arthritis is rated based on limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003 (2010).

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of their normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling, and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes 
that evaluate impairment resulting from service- connected knee 
disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation or 
lateral instability), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (symptomatic removal of 
semilunar cartilage), Diagnostic Code 5260 (limitation of 
flexion), Diagnostic Code 5261 (limitation of extension), 
Diagnostic Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).

According to Diagnostic Code 5257, which rates impairment based 
on recurrent subluxation or lateral instability of the knee, a 10 
percent rating will be assigned with evidence of slight recurrent 
subluxation or lateral instability of a knee; a 20 percent rating 
will be assigned with evidence of moderate recurrent subluxation 
or lateral instability; and a 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to 
ratings under Diagnostic Code 5257, because it is not predicated 
on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate all 
of the evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2010).

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the knee to 60 degrees; a 
10 percent rating will be assigned for limitation of flexion of 
the knee to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the knee to 30 degrees; and a 30 percent 
rating will be assigned for limitation of flexion of the knee to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261, limitation of extension of the leg provides 
a non-compensable rating if extension is limited to five degrees, 
a 10 percent rating if limited to 10 degrees, a 20 percent rating 
if limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 50 
percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II 
(showing normal flexion and extension as between 0 degrees and 
140 degrees).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further 
explained that if a Veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there is 
also X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg may 
be assigned for disability of the same joint).

Procedural history

The Veteran was granted service connection for bilateral 
degenerative arthritis of the knees and assigned separate 10 
percent ratings, effective December 29, 2006.  The Veteran 
disagreed with the assigned ratings.  

In August 2009, the Veteran underwent surgery for his right knee 
disorder and received a knee replacement.  A December 2009 rating 
decision granted a 100 percent rating for the right knee 
effective August 2009, pursuant to Diagnostic Code 5055.  A 
minimum 30 percent rating was assigned, effective October 2010.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.    

Medical history

An MRI from March 2007 shows that the Veteran's right knee had a 
diagnosis of advanced tricompartmenal osteoarthritis with medial 
compartment and patellofemoral predominance.  He also had 
degenerative tears of the medial and lateral menisci, large 
chronic baker's cyst, ganglion formation along the cruciate 
ligaments as well as long the popliteus tendon, small joint 
effusion, and chronic quadriceps and patellar tendinosis.    

A May 2007 VA treatment record shows the Veteran complained of 
pain in his right knee and had trouble ambulating.  In June 2007, 
the Veteran was seen in an orthopedic consult.  He complained of 
pain in the right knee for several months, with swelling and 
giving out.  An examination found diffuse tenderness, pain on 
range of motion, 1+ medial laxity, mild swelling, no effusion.  
An x-ray revealed moderate degenerative joint disease.  

The Veteran underwent a VA examination in December 2007.  The 
Veteran reported that his bilateral knee disorder progressively 
worsened since an in-service injury.  He reported being treated 
with Motrin and a synovisc injection to both knees.  The Veteran 
also reported a surgical history for a meniscus tear in September 
and December 2004.  

The Veteran reported deformity, pain, stiffness, weakness, and 
effusion in both knees and giving way in the right knee.  He 
denied episodes of dislocation, subluxation, and locking.  He had 
flare-ups of moderate severity every 1 to 2 months.  

A physical examination showed a normal gait with no assistive 
device.  On the right knee, the Veteran had flexion to 145 
degrees with pain at 90 degrees, with no additional limitation of 
motion upon repetitive use.  On the left knee, the Veteran had 
flexion to 145 degrees with pain at 100 degrees, with no 
additional limitation of motion upon repetitive use.  Bilateral 
extension was 0 degrees.  

The examination revealed no loss of bone, inflammatory arthritis, 
ankylosis, crepitation, instability, and patellar or meniscus 
abnormality.  The examiner found tenderness and a mass behind the 
knee.  X-rays revealed degenerative changes in comparison with x-
rays from the prior year.  The examiner diagnosed degenerative 
arthritis of the right and left knees.  

A March 2008 MRI of the right knee showed no appreciable interval 
change since the March 2007 MRI.  There were osteoarthritic 
changes with tear of the posterior horn of the medial meniscus as 
well as abnormal signal in the lateral meniscus.  An MRI of the 
left knee showed osteoarthritic changers with a tear of the 
posterior horn of the medial meniscus.  

Between January 2009 and April 2009, the Veteran regularly sought 
treatment at the VA for bilateral knee pain.  He was treated with 
injections.  A March 2009 MRI no significant change from the 
March 2008 MRIs.  The Veteran underwent an arthroscopy of the 
right knee in April 2009.  

The Veteran appeared at a hearing before a Decision Review 
Officer in April 2009.  He testified that his knees have been 
giving out for the prior six months, and this renders him 
incapacitated.  

The Veteran underwent another VA examination in July 2009.  The 
Veteran reported intense and frequent pain of the bilateral 
knees.  His symptoms included instability, pain, and swelling.  
The Veteran denied deformity, giving way, stiffness, weakness, 
incoordination, dislocation, subluxation, locking, and effusion.  
The Veteran was unable to stand for more than a few minutes or 
walk more than a few yards.  He used no assistive devices.  

A physical examination revealed an antalgic gait.  On the right 
knee, the examiner found bony joint enlargement, crepitus, edema, 
tenderness, grinding, and subpatellar tenderness.  On the left 
knee, the examiner noted crepitus, tenderness, guarding of 
movement, grinding, and subpatellar tenderness.  There was no 
ankylosis of either knee.  

The Veteran had range of motion to 125 degrees of flexion in the 
right knee and to 130 degrees flexion in the left knee, with pain 
objective evidence of pain on both sides. 

The Veteran appeared at a Travel Board hearing in November 2010.  
There, he testified that prior to his right knee replacement 
surgery; he was experiencing pain and his knee giving way.  He 
denied locking.  He also stated that he was wearing knee braces 
the majority of the time.  The Veteran also testified that his 
left knee was giving out regularly as well.  

Right knee from December 29, 2006 to August 10, 2009

The medical evidence establishes that from December 29, 2006 to 
August 10, 2009, the symptoms associated with the Veteran's right 
knee disability warrant no more than a 10 percent rating.  The 
Veteran was not shown to have limitation of flexion to less than 
45 degrees or limitation of extension to 10 degrees or more, such 
that a rating in excess of 10 percent would be warranted based on 
either limitation of extension or limitation of flexion under 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The Veteran had 
full range of motion on extension, and flexion has been limited 
to a minimum of 90 degrees.  When compared with standard range of 
knee motion (0 to 140 degrees, see 38 C.F.R. § 4.71, Plate II), 
the Veteran's right knee motion, even considering his complaints 
of pain, was not shown to warrant an additional disability 
rating.  More significantly, such findings do not meet the 
criteria for an increased evaluation under either Diagnostic Code 
5260 (requiring flexion limited to 30 degrees or less) or 5261 
(requiring extension limited to 15 degrees or more).  However, 
consistent with the premise that degenerative joint disease, 
comparable to arthritis, with some limitation of motion warrants 
at least a 10 percent evaluation (see 38 C.F.R. § 4.59), a 10 
percent evaluation continues to be assignable under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Additionally, there is no objective evidence that pain on use of 
the joint results in limitation of motion to a degree which would 
support a higher 20 percent rating.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. 202.  Moreover, since the presence of 
ankylosis is not shown, an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 is also not warranted.  The Veteran also 
does not warrant a rating under Diagnostic Codes 5258 or 5259, 
because there is no evidence of removal or dislocation of the 
cartilage. 

Under the foregoing circumstances, a basis upon which to assign 
an evaluation in excess of the 10 percent has not been shown for 
the period of December 29, 2006 to August 10, 2009, and the 
Veteran's appeal is denied for that period of time.

The Board has also considered a separate rating under Diagnostic 
Code 5257 for instability or subluxation of the right knee.  As 
discussed above, at the July 2009 VA examination, the examiner 
noted instability of the right knee.  Additionally, the Veteran 
testified that his knee has been regularly giving out on him.  
Accordingly, the Board finds that the Veteran satisfies the 
criteria for a separate 10 percent rating under Diagnostic Code 
5257 for slight recurrent subluxation or lateral instability of 
the right knee.   

Increased initial rating for the left knee

The medical evidence establishes that the symptoms associated 
with the Veteran's left knee disability warrant no more than a 10 
percent rating.  The Veteran was not shown to have limitation of 
flexion to less than 45 degrees or limitation of extension to 10 
degrees or more, such that a rating in excess of 10 percent would 
be warranted based on either limitation of extension or 
limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  The Veteran had full range of motion on 
extension, and flexion has been limited to a minimum of 100 
degrees.  When compared with standard range of knee motion (0 to 
140 degrees, see 38 C.F.R. § 4.71, Plate II), the Veteran's left 
knee motion, even considering his complaints of pain, was not 
shown to warrant an additional disability rating.  More 
significantly, such findings do not meet the criteria for an 
increased evaluation under either Diagnostic Code 5260 (requiring 
flexion limited to 30 degrees or less) or 5261 (requiring 
extension limited to 15 degrees or more).  However, consistent 
with the premise that degenerative joint disease, comparable to 
arthritis, with some limitation of motion warrants at least a 10 
percent evaluation (see 38 C.F.R. § 4.59), a 10 percent 
evaluation continues to be assignable under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5003. 

Additionally, there is no objective evidence that pain on use of 
the joint results in limitation of motion to a degree which would 
support a higher 20 percent rating.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. 202.  Moreover, since the presence of 
ankylosis is not shown, an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 is also not warranted.  The Veteran also 
does not warrant a rating under Diagnostic Codes 5258 or 5259, 
because there is no evidence of removal or dislocation of the 
cartilage. 

Under the foregoing circumstances, a basis upon which to assign 
an evaluation in excess of the 10 percent has not been shown, and 
the Veteran's appeal is denied.

The Board has also considered a separate rating under Diagnostic 
Code 5257 for instability or subluxation of the left knee.  As 
discussed above, at the July 2009 VA examination, the examiner 
noted guarding of the left knee.  Additionally, the Veteran 
testified that his knee has been regularly giving out on him.  
Accordingly, the Board finds that the Veteran satisfies the 
criteria for a separate 10 percent rating under Diagnostic Code 
5257 for slight recurrent subluxation or lateral instability of 
the left knee.   

Extraschedular rating

As a final point, the Board finds that there is no showing that 
the Veteran's bilateral knee disorder reflects so exceptional or 
so unusual a disability picture as to warrant the assignment of a 
higher rating on an extra-schedular basis.  The disorder is not 
productive of marked interference with employment that is not 
contemplated by the current rating, or required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular standards.  
In the absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met.  Thus, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an increased rating in excess of 10 percent for a 
right knee disorder from December 29, 2006 to August 10, 2009 is 
denied.

Entitlement to an initial rating in excess of 10 percent for a 
left knee disorder is denied.  

Entitlement to a separate rating of 10 percent for slight 
instability of the right knee from December 29, 2006 to August 
10, 2009 is granted.  

Entitlement to a separate rating of 10 percent for slight 
instability of the left knee is granted.  


REMAND

The Veteran contends entitlement to rating in excess of 30 
percent since October 1, 2010 for status post right knee 
replacement.  The Board finds that additional development is 
necessary prior to adjudicating the claim.  

Under Diagnostic Code 5055 for total knee replacement, a 100 
percent evaluation is assigned for one year following the 
implantation of the prosthesis.  A 60 percent evaluation is 
assigned for a prosthetic replacement of the knee joint with 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity.  For a prosthetic replacement of the 
knee joint with intermediate degrees of residual weakness, pain, 
or limitation of motion, the disability is rated by analogy to 
Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation 
of extension), or 5262 (impairment of the tibia and fibula).  The 
minimum rating for a prosthetic replacement of the knee joint is 
30 percent.

The Board notes that, as indicated in the preceding paragraph, 
the provisions of Diagnostic Code 5055 for total knee replacement 
does not provide for consideration of Diagnostic Code 5257 
(recurrent subluxation or instability), 5260 (limitation of 
flexion), or any other Diagnostic Code not specifically 
referenced therein.

The Veteran's most recent VA examination was in July 2009, prior 
to his right knee replacement in August 2009.  Therefore, an 
updated VA examination is necessary to determine whether his 
symptoms warrant a rating in excess of the 30 percent currently 
assigned.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for a right knee 
disorder that is not evidenced by the 
current record.  The Veteran will be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC will then obtain 
these records and associate them with 
the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.

2.	Upon the passage of a reasonable amount 
of time or upon the Veteran's response, 
the RO/AMC will arrange for review of 
the Veteran's claims files by an 
appropriately qualified physician.  The 
claims folder and a copy of this remand 
will be made available to the reviewer 
for review in conjunction with the 
opinion, and the reviewer must 
specifically acknowledge receipt and 
review of these materials in any report 
generated.

3.	With regard to the Veteran's claim for 
an increased rating for her status post 
right knee replacement, after the 
conduct of any appropriate tests or 
studies (including X-rays), the examiner 
must report as to the following:

a.	The severity of the Veteran's 
service-connected right knee 
disorder with specific findings of 
impairment, including range of 
motion studies of the both knees, 
expressed in degrees.  

b.	Whether, during the examination, 
there is noted objective evidence 
of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
right knee.  If pain on motion is 
observed, the examiner should 
indicate the point at which pain 
begins.  

c.	Whether, and to what extent, the 
Veteran experiences functional 
loss of the right knee due to pain 
and/or any of the other symptoms 
noted above during flare-ups 
and/or repeated use; to the extent 
possible the examiner should 
express any such additional 
functional loss in terms of 
additional degrees of limited 
motion.

d.	Whether the Veteran subjectively 
reports or testing indicates 
recurrent subluxation or lateral 
instability of the bilateral knees 
(and if so, whether such is best 
characterized as "slight," 
"moderate," or "severe"), and 
whether clinical testing indicates 
support for such a report.  The 
examiner should also indicate 
whether there is ankylosis.

e.	The physician should set forth all 
examination findings, together 
with a complete rationale for all 
opinions expressed, in a printed 
(typewritten) report.

f.	In all conclusions, the reviewer 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the reviewer is unable 
to make a determination without 
resorting to mere speculation, he 
or she should so state.

g.	If the reviewer responds to the 
above inquiry that he or she 
cannot so opine without resort to 
speculation, the RO/AMC will 
attempt to clarify whether there 
is evidence that must be obtained 
in order to render the opinion 
non-speculative and to obtain such 
evidence.  Any necessary tests or 
studies must be conducted, and all 
clinical findings will be reported 
in detail and correlated to a 
specific diagnosis.  The report 
prepared must be typed.

4.	Thereafter, the RO/AMC will review the 
claims files and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.	After the above has been completed, the 
RO/AMC will re-adjudicate the Veteran's 
claim for an increased rating for status 
post right knee replacement based on all 
of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative will 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


